Citation Nr: 1012652	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-25 404	),	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right ankle 
injury. 

3.  Entitlement to service connection for gastrointestinal 
condition. 

4.  Entitlement to service connection for non-union of the 
scaphoid, claimed as right wrist injury. 

5.  Entitlement to service connection for right hand and 
finger condition, to include as secondary to right wrist 
condition. 

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

7.  Entitlement to service connection for sleep condition as 
secondary to an acquired psychiatric disorder.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to December 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and the Veteran is not currently shown to have a hearing 
loss disability by VA standards.

2.  The competent medical evidence does not show a diagnosis 
of a right ankle disability.

3.  Gastrointestinal condition was not manifested during 
service and is not shown to be causally or etiologically 
related to service.

4.  Although a right wrist condition was not noted at the 
time of the enlistment examination, the record contains 
clear and unmistakable evidence that such wrist condition 
preexisted active service and was not aggravated as a result 
of active service. 


5.  The competent medical evidence does not show a diagnosis 
of a right hand and finger disability.

6.  An acquired psychiatric disorder, to include PTSD, was 
not manifested during service and is not shown to be 
causally or etiologically related to service.

7.  Sleep apnea was not manifested during service and is not 
shown to be causally or etiologically related to service or 
any disability incurred therein.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Service connection for a right ankle condition is not 
warranted.  38 U.S.C.A. 
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

3.  Gastrointestinal condition was not incurred in or 
aggravated by active service.  
§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

4.  A right wrist condition was not aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2009).
 
5.  Service connection for a right hand and finger condition 
is not warranted.  
38 U.S.C.A. §§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

6.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  § 1113, 
1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).

7.  Sleep apnea was not incurred in or aggravated by active 
service.  § 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, complete notice was sent in July 2005 
and October 2009 letters and the claim was readjudicated in 
a January 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, private treatment records, a 
VA audiological examination, and assisted the Veteran in 
obtaining evidence.  Regarding the Veteran's claims of 
service connection for a right ankle condition, a 
gastrointestinal condition, a right wrist condition, a right 
hand and finger condition secondary to a right wrist 
condition and sleep apnea, the Board notes that the Veteran 
has not been given a VA examination.  In disability 
compensation claims, VA must provide a medical examination 
when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board notes that the evidence does not show that 
the Veteran has a current right ankle condition or a right 
hand and finger condition.  As such, the threshold for 
entitlement to an examination is not met for the Veteran's 
claims.  See 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's acquired psychiatric disorder, 
namely his adjustment disorder, there is sufficient 
competent medical evidence of record to make a decision on 
the claim, as there is medical evidence that addresses the 
etiology of his current psychiatric disability.  See 38 
C.F.R. § 3.159(c)(4); McLendon.

Furthermore, while the Board notes that the Veteran has a 
right wrist condition, a gastrointestinal condition, and 
sleep apnea, there is no indication that these disabilities 
may be associated with an event, injury, or disease occurred 
in service.  See 38 C.F.R. § 3.159(c)(4); McLendon.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  


Service Connection Law and Regulations

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

It is further noted that additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Hearing Loss 

The Veteran contends that his current bilateral hearing loss 
is related to his service.  

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military 
service in order for service connection to be granted.  
Regulation 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  
The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of 
an injury or disease incurred in service, the determination 
of which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1131; 
38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-
60.

The Veteran's service treatment records, including his 
January 1982 induction physical examination, contain no 
evidence of complaints, treatment, or diagnosis for 
bilateral hearing loss.  Moreover, the Veteran's service 
treatment records demonstrate the presence of essentially 
normal hearing bilaterally.  

The Veteran underwent a VA audiological examination in 
February 2006.  At the time, the Veteran reported that he 
was exposed to small arms fire, ship mounted guns, and 
artillery fire on the ground, while in service.  The Veteran 
further reported that although he has been exposed to noise 
since the end of his service, he has always worn adequate 
hearing protection.  

Upon examination, pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
5
20
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear. 

The examiner diagnosed the Veteran with normal hearing to a 
very mild high frequency loss, bilaterally.  The examiner 
opined that the Veteran has some difficulty hearing speech 
in very noisy environments, which could affect his job 
performance in certain situations.  The examiner further 
opined that it is at least as likely as not that the 
Veteran's very mild high frequency hearing loss is the 
result of noise exposure in service.    

A private treatment record dated in July 2005 provides data 
for the Veteran's yearly audiometric testing from May 1995 
to July 2994.  The results in pure tone thresholds, in 
decibels demonstrate that for each year, the Veteran has 
normal hearing bilaterally.   

The evidence shows that the Veteran has normal bilateral 
hearing and does not have a current disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board notes 
that a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges that at the time of the 
aforementioned VA audiometric examination, that the Veteran 
reported exposure to small arms fire, ship mounted guns, and 
artillery fire while in service, however, service connection 
for bilateral hearing loss is not warranted in the absence 
of proof of a current disability as defined by the VA.      

Right Ankle

The Veteran contends that his current right ankle disability 
is related to his service.  

The Veteran's service treatment records including his 
January 1982 induction physical examination contain no 
evidence of complaints, treatment, or diagnosis for a right 
ankle injury or condition.  

There is no evidence of record documenting post-service 
treatment for the Veteran's right ankle and the Veteran has 
not alleged that he has continuously experienced right ankle 
symptoms since service.  At separation from service, no 
pertinent defects or diagnoses were noted.  The post-service 
medical records do not include any diagnosis of a right 
ankle disability.  The Board acknowledges the Veteran's 
contentions of right ankle pain due to service.  In this 
regard, the Board does not dispute the Veteran's right ankle 
pain; as a layman he is competent to report the existence of 
symptoms ascertainable by the senses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Pain alone, however, is 
not a disability for VA purposes.  Absent a competent 
diagnosis of an underlying right ankle disorder, service 
connection is not warranted for a right ankle disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, 
without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service 
connection claim and as such, his claim must be denied.  See 
Brammer, 3 Vet App. at 225.

Gastrointestinal

The Veteran contends that his current gastrointestinal 
disability is due to his service.  

The Veteran's service treatment records including his 
January 1982 induction physical examination contain no 
evidence of complaints, treatment, or diagnosis for a 
gastrointestinal condition.  

A post-service private treatment record dated in January 
2003 indicates that Dr. J.H. noted the Veteran's complaint 
of chest pain, but found that based upon the Veteran's 
report, his chest pain is most likely related to 
gastroesophageal reflux disease given the relief provided 
with Nexium.  

Post-service VA outpatient treatment records dated in July 
2006 and January 2009 demonstrate that the Veteran has 
provided a history of gastroesophageal reflux disease.  A 
treatment record dated in February 2008 indicates the 
Veteran's esophageal reflux is presently stable and the 
Veteran uses Omeprazole only as needed.  A treatment record 
in December 2009 indicates that the Veteran's reflux is 
stable with the use of PPI.   

In the present case, there is no competent medical evidence 
of record showing that the Veteran's gastrointestinal 
condition had its onset during active service or is related 
to any in-service disease or injury.  In addition, there is 
no indication of a gastrointestinal condition upon 
separation from service.  The first medical evidence 
following service indicating that the Veteran has a 
gastrointestinal condition is approximately 20 years after 
separation from service.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, without 
a medical opinion linking the Veteran's current 
gastrointestinal condition to his service, there is no basis 
for granting service connection.  While the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu, 2 Vet. App. 492.

Right Wrist

The Veteran contends that his right wrist condition is 
related to his service.  
However, as will be discussed below, the evidence does not 
demonstrate that the current right wrist condition was 
incurred in active service.  Rather, the evidence shows that 
the condition preexisted service and was not aggravated by 
such service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  

In the present case, the Veteran's induction physical 
examination in January 1982 contains no evidence of 
complaints, treatment, or a diagnosis of a right wrist 
disorder.  Thus, the Veteran is presumed sound upon entry 
into service.    

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 

With respect to the element of aggravation, the Board notes 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304 (1993).

As indicated in the Veteran's service treatment records, the 
Veteran's right wrist injury, specifically, non-union of the 
scaphoid occurred five or six years prior to June 1983.  
While this notation was subsequent to the Veteran's 
enlistment examination, the injury itself preceded his 
actual entry into active service.  Specifically, the 
Veteran's service treatment records dated in May 1983 to 
August 1983 demonstrate that the Veteran reports having 
intermittent pain in his right wrist due to a right 
navicular fracture, which occurred five or six years.  In 
describing the injury, the Veteran explained that it 
occurred while riding rodeo.  A May 1983 service treatment 
record indicates that an x-ray demonstrates non-union of the 
right navicular.  A June 1983 record shows extension of the 
right wrist to 20 degrees.         

In August 1983, the Veteran appeared before an Orthopedic 
Medical Board.  At the time, the Veteran described injuring 
his wrist six years prior to the evaluation.  The Veteran 
stated that he believes he sprained his wrist at that time, 
so he did not seek medical attention.  The Veteran further 
reported that he experienced pain prior to his entry into 
service, which caused some difficulties in performing his 
job as a laborer.  Upon entering boot camp, the Veteran had 
increased pain related to his required physical activity, 
and since that time, he has continued to have pain in his 
wrist, causing interference with his military occupational 
specialty, a hull technician fireman.   

On examination, the Veteran demonstrated flexion to 70 
degrees, extension limited to 45 degrees, and radial and 
ulnar deviation to 30 degrees.  Sensation over the Veteran's 
hand was normal.  There was tenderness in the snuff box, 
however, no tenderness over the scaphoid tubercle.  X-rays 
showed a non-union of the scaphoid of undeterminable age.  
The Veteran was diagnosed with non-union of the scaphoid, 
existed prior to service, not service-aggravated.  

The Medical Board concurred with the aforementioned 
diagnosis and recommended that the Veteran be separated from 
service for a condition that existed prior to enlistment and 
not aggravated by service.  At the time, the Veteran was 
informed of the findings by the Medical Board and did not 
wish to submit a statement in rebuttal.    

In September 1983, the Veteran signed a Medical Board 
Certificate, which certified that the Medical Board before 
which he appeared had found that the Veteran was suffering 
from a physical disability, that existed prior to service 
was not incurred in or aggravated by service.  

Subsequently, the Veteran was discharged from service in 
December 1983.  

Post-service VA outpatient treatment records demonstrate 
that the Veteran complained of pain in his right wrist in 
July 2006 and in February 2008.

Upon review of the evidence of record, the Board finds that 
the medical history provided by the Veteran in the 
aforementioned service treatment records, the August 1983 
examination, and August 1983 Medical Board opinion detailed 
above constitutes clear and unmistakable evidence that a 
right wrist condition preexisted service and was not 
aggravated by service.  Therefore, the presumption of 
soundness has been rebutted.  See 38 U.S.C.A. § 1111.  The 
Veteran may believe that active service aggravated his 
preexisting right wrist condition, but he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu, 2 Vet. 
App. at 492.  
  
The competent medical evidence of record demonstrates that 
the Veteran's right wrist condition preexisted active 
service and was not aggravated by such service.  
As such, service connection for a right wrist condition is 
not warranted. 


Right Hand and Finger

The Veteran contends that his right hand and finger 
condition are due to his right wrist condition.  

The Veteran's service treatment records including his 
January 1982 induction physical examination contain no 
evidence of complaints, treatment, or diagnosis for a right 
hand and finger condition.  Indeed, the Veteran's service 
treatment records dated in August 1983 demonstrate that the 
Veteran sought treatment for a laceration to his left palm.    

The post-service evidence shows that the Veteran reported 
experiencing pain in his fingers in July 2006.  There is no 
other post-service evidence demonstrating that the Veteran 
complained of pain or sought treatment for his right hand or 
finger.                  

The Veteran has not alleged that he has continuously 
experienced right hand and finger symptoms since service.  
At separation from service, no pertinent defects or 
diagnoses were noted.  The post-service medical records do 
not include any diagnosis of a right hand and/or finger 
disability.  The Board acknowledges the Veteran's 
contentions of right hand and finger pain due to service.  
In this regard, the Board does not dispute the Veteran's 
right hand and finger pain; as a layman he is competent to 
report the existence of symptoms ascertainable by the 
senses.  See Espiritu, 2 Vet. App. at 492.  Pain alone, 
however, is not a disability for VA purposes.  Absent a 
competent diagnosis of an underlying right hand and/or 
finger disorder, service connection is not warranted for a 
right hand and/or finger disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Thus, without a diagnosis of 
a current disability, the Veteran has failed to meet the 
critical first element of a service connection claim and as 
such, his claim must be denied.  See Brammer, 3 Vet App. at 
223.

The Board notes that the Veteran asserts that his right hand 
and finger disability is secondary to his right wrist 
disability.  The Board notes, however, as indicated above, 
the Veteran does not have a current right hand and finger 
disability and his right wrist disability is not related to 
service.  Therefore, the Board finds the Veteran's claimed 
right hand and finger disability is not secondary to a 
disability incurred in service.  Lathan, 7 Vet. App. at 365.

Acquired Psychiatric Disorder 

The Veteran contends that he has PTSD as a result of a 
sexual assault during service.  Service connection for PTSD 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f).

The Veteran's service treatment records including his 
January 1982 induction physical examination contain no 
evidence of complaints, treatment, or diagnosis for a 
psychiatric disorder, including PTSD.  

In September 2005, the Veteran's mother and uncle submitted 
statements in support of the Veteran's claim of an in-
service sexual trauma.  The Veteran's mother reported, that 
the while the Veteran did not talk about his experience in 
service, he changed while he was in service, as he was 
always happy prior to service.  The Veteran's uncle reported 
that the Veteran recently told him of his experience in-
service, specifically, that while in the shower, a man 
approached the Veteran and grabbed his penis, parading him 
around the other shipmates.  

Post-service VA outpatient records demonstrate that the 
Veteran reported that he was involved in a traumatic sexual 
experience while in service.  In a July 2006 treatment note, 
the Veteran indicated that there was a sexual experience 
between himself and another crew mate, which he continues to 
be traumatized.  In a September 2006 treatment record, the 
Veteran indicated that another man, specifically, an African 
American electrician grabbed him by the penis and "yarded 
him around the shower."  The Veteran indicated to the VA 
social worker that he was not sure if this was an assault or 
a sexual assault.  The social worker explained to the 
Veteran that this was a sexual assault.  The Veteran 
reported that he continues to think about this experience, 
and that it caused him to resort to isolating himself on 
board the ship, specifically, the Veteran would avoid the 
shower until it was empty, he kept to himself and became 
depressed.  The Veteran indicated that his primary problem 
resulting from his sexual trauma experience has been 
difficulty with sexual intercourse.  

In a May 2009 initial assessment by a VA psychiatric nurse 
practitioner, the Veteran reported that he is easily 
agitated and had an incident of Military Sexual Trauma, 
requesting confirmation of a PTSD diagnosis.  The Veteran 
reiterated the sexual trauma described in the aforementioned 
service treatment records lasted three or four minutes, 
which he believes occurred in either January or February 
1983.  The Veteran further reported financial problems, 
including large debt.  The Veteran indicated that he has 
been irritated for the past four years, stating, that he 
"hates his job, as he does not like being bossed around." 
The Veteran stated that he has worked at the same mill for 
the past 14 years; however, he has been unemployed for the 
past four months, due to layoffs from the mill.     

The VA mental health nurse practitioner ruled out PTSD and 
diagnosed the Veteran with adjustment disorder due to 
unemployment and financial stress.  In providing this 
diagnosis, the nurse indicated that she reviewed the 
criteria for PTSD, specifically, the DSM-IV TR.  The nurse 
reported that the Veteran does not meet the criteria for 
PTSD at any time during or since his service, specifically, 
the Veteran does not meet the criterion A1 or A2, nor are 
the other criteria compelling clinically.     

In November 2009, the Veteran's spouse submitted a statement 
indicating that she has been in a relationship with the 
Veteran for the past eight years and that while they have a 
four year old daughter, the Veteran has sexual intimacy 
issues due to his in-service sexual trauma.

Upon review of the evidence of record, the Board notes that 
that Veteran has a current disability, namely adjustment 
disorder.  In providing this diagnosis, the VA psychiatric 
nurse considered the DSM-IV TR, and found that the Veteran 
does not meet the criteria for PTSD at any time during or 
since his service.  The practitioner specifically considered 
the Veteran's claimed in-service sexual trauma, however, 
attributed the Veteran's adjustment disorder to unemployment 
and financial stress.  

In sum, the only medical opinion of record as to the 
etiology of the Veteran's adjustment disorder finds a causal 
relationship between the adjustment disability and the 
Veteran's unemployment and financial stress.  Without a 
medical opinion linking the Veteran's current disability to 
his service, there is no basis for granting service 
connection.  While the Veteran is competent to describe the 
symptoms he has experienced, his opinion does not constitute 
competent medical evidence of causation.  Espiritu, 2 Vet. 
App. at 492.

Sleep Apnea

The Veteran contends that his sleep apnea is secondary to 
his PTSD.  The evidence does not show, nor does the Veteran 
allege, that his sleep apnea was incurred in service.  

A December 2009 VA outpatient treatment record shows a 
current diagnosis for sleep apnea.  The Board notes, 
however, that while the Veteran has claimed that his sleep 
apnea is secondary to PTSD, there is no diagnosis for PTSD 
and that an acquired psychiatric disorder, namely adjustment 
disorder, is not related to service.  Thus, service 
connection is not warranted for sleep apnea as secondary to 
an acquired psychiatric disorder, to include PTSD.  Lathan, 
7 Vet. App. at 365.

In light of the aforementioned, the Board concludes that 
service connection for hearing loss, right ankle injury, 
gastrointestinal condition, right wrist condition, right 
hand and finger condition, an acquired psychiatric disorder, 
and sleep apnea be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
Veteran's claims.  As such, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is 
denied. 

Entitlement to service connection for right ankle injury is 
denied.  

Entitlement to service connection for gastrointestinal 
condition is denied.   

Entitlement to service connection for right wrist injury is 
denied.   

Entitlement to service connection for right hand and finger 
condition is denied.  

Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is denied.  

Entitlement to service connection for sleep condition as 
secondary to an acquired psychiatric disorder is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


